Citation Nr: 1727718	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  16-26 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of service connection for hearing loss. 

2.  Entitlement to an earlier effective date for the grant of service connection for tinnitus. 

3.  Entitlement to an initial compensable rating for bilateral hearing loss.

4.  Entitlement to an initial rating higher than 10 percent for tinnitus. 


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter




ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1957 to September 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The Veteran and his daughter testified at a hearing before the undersigned in February 2017.  A transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an initial compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran first submitted service connection claims for bilateral hearing loss and tinnitus on July 3, 2012. 

2.  The Veteran withdrew on the record at the February 2017 Board hearing his appeal of the initial rating assigned service-connected tinnitus. 




CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to July 3, 2012 for the grant of service connection for bilateral loss have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  

2.  The criteria for an effective date prior to July 3, 2012 for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  

3.  The criteria for withdrawal of a substantive appeal with respect to the 10 percent rating assigned tinnitus are satisfied.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Effective Date

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5100; 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  Otherwise, it is the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  

Here, there is no dispute that the Veteran first submitted service connection claims for hearing loss and tinnitus on July 3, 2012, more than a year after separation from service.  Accordingly, the proper effective date for the award of service connection for these disabilities is the July 3, 2012 date of claim.  



Because entitlement to an earlier effective date for the grants of service connection for hearing loss and tinnitus must be denied as a matter of law, the benefit-of-the-doubt rule does not apply.  See Sabonis v. West, 6 Vet. App. 426, 430 (1994); see also 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


II. Appeal Withdrawal

At the February 2017 Board hearing, the Veteran clearly expressed on the record his wish to withdraw his appeal of the initial evaluation of his service-connected tinnitus.  The criteria for withdrawal of an appeal are satisfied.  See 38 C.F.R. § 20.204(b).  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that was appealed.  Accordingly, the appeal of the initial evaluation assigned tinnitus is dismissed.  See 38 U.S.C.A. § 7105(d). 


ORDER

An earlier effective date for the grant of service connection for bilateral hearing loss is denied. 

An earlier effective date for the grant of service connection for tinnitus is denied. 

The issue of entitlement to an initial rating higher than 10 percent for tinnitus is dismissed. 




REMAND

At the February 2017 Board hearing, the Veteran indicated that his hearing loss had worsened since the July 2013 VA examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Add to the claims file any recent outstanding VA treatment records.

2.  Then, arrange for a VA examination to assess the current severity of the Veteran's bilateral hearing loss. 

3.  Review the December 2016 VA treatment record reflecting the results of audiological testing. 

4.  Finally, after completing any other development that may be indicated, readjudicate the claim.  If the benefits sought are not granted, the Veteran must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


